Citation Nr: 9929531	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  99-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to March 
1954.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in October 1998 that denied the claimed benefits.

On June 16, 1999, a hearing was held before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The claim for service connection for posttraumatic stress 
disorder is accompanied by medical evidence to support the 
claim.

2.  The claim is plausible.


CONCLUSION OF LAW

The claim for service connection for posttraumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

The veteran has submitted medical evidence, including a 
report of VA hospitalization from January to February 1999, 
which shows a clear diagnosis of posttraumatic stress 
disorder.  The veteran has alleged that his posttraumatic 
stress disorder is due to several combat stressors, which 
have been cited by examiners in conjunction with the 
diagnoses of posttraumatic stress disorder.  The veteran's 
statements regarding his combat stressors must be taken as 
true for the purposes of determining well groundedness, and 
the Board finds that the claim is plausible.


ORDER

The claim for service connection for posttraumatic stress 
disorder is well grounded.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran testified during his June 1999 hearing before a 
Member of the Board that his unit, the 314th Ammunition 
Group, 69th Ordinance Company was strafed by enemy aircraft 
almost nightly between January and February 1951.  The 
veteran stated that this occurred near Wonju, Korea.  The 
veteran also stated that his unit received rocket and mortar 
fire several times, including one attack in June 1951.  The 
veteran has further contended that he was exposed to other 
stressors, including seeing a dead girl in a stream that he 
was drinking out of, small arms combat while putting up 
communication wire, and that he was forced to shoot a Korean 
while inside his unit's compound near Chonju, Korea.  The RO 
has not attempted to verify the veteran's account of these 
in-service stressors through the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  Verification 
of these stressors must be attempted prior to rendering a 
final decision in this case.

The Board notes that the veteran has not received a VA 
examination to determine the nature and extent of any 
psychiatric illness, to include posttraumatic stress 
disorder.  A VA examination by a psychiatrist is necessary 
prior to deciding this case.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated or examined him for a 
psychiatric disability since his 
discharge from service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and request copies of 
all records of treatment which have not 
already been obtained, to include any 
psychiatric treatment records from the 
VA.  All records obtained should be 
associated with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special psychiatric examination in order 
to ascertain the nature of any 
psychiatric disorder(s) present together 
with the proper diagnosis(es) thereof to 
specifically include PTSD.  All indicated 
tests to include psychological testing 
should be accomplished.  If PTSD is 
diagnosed, then the psychiatrist should 
specify for the record the specific 
stressor(s) relied upon to support the 
diagnosis, and provide the factors upon 
which the diagnosis was made.  A complete 
rationale for any opinion expressed must 
be provided.

3.  The service department should be 
contacted and the veteran's service 
personnel records should be requested.  

4.  Thereafter, the RO should request the 
USASCRUR (formerly the United States Army 
and Joint Services Environmental Support 
Group) 7798 Cissna Road, Springfield, VA 
22150, to verify the claimed combat 
exposure reported by the veteran.  
Specifically, it should be determined 
what types of activities the veteran's 
unit, the 69th Ordinance Ammunition 
Company of the 314th Ammunition Group was 
engaged in while the veteran was in Korea 
and whether there is evidence to support 
the testimony that his unit was 
frequently strafed and subject to rocket 
attacks.  A copy of the veteran's 
available personnel records should be 
forwarded along with the request.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to him, provide the 
veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals







